Citation Nr: 0940134	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  08-34 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to February 
1957.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) which, in pertinent part, denied service 
connection for tinnitus.  

The Veteran was scheduled for a January 2009 video conference 
hearing.  The record indicates that the Veteran did not 
attend the scheduled hearing; therefore, his hearing request 
has been withdrawn.


FINDING OF FACT

The Veteran does not have tinnitus etiologically related to 
active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a May 2006 letter, VA informed the Veteran of the evidence 
necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the Veteran was responsible.  The May 2006 letter also 
provided the Veteran with notice of the type of evidence 
necessary to establish a disability rating and effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran's VA treatment records and a VA examination 
report have been associated with the claims file.  The Board 
notes that correspondence from the National Personnel Records 
Center (NPRC) shows that the Veteran's service treatment 
records were destroyed in a fire and could not be 
reconstructed.  The Veteran indicated that he was treated for 
tinnitus by Dr. J.M.  These records were requested but no 
response was received.  The Veteran was afforded a VA 
examination in October 2006.  38 C.F.R. § 3.159(c)(4) (2009).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As set forth in greater detail below, the Board finds that 
the VA examination obtained in this case is adequate as it is 
predicated on a review of the claims folder and medical 
records contained therein; contains a description of the 
history of the disability at issue; documents and considers 
the Veteran's complaints and symptoms; and provides a clear 
opinion and fully articulates reasons and bases for the 
opinion based on the medical evidence.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA 
has provided the Veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The Veteran has not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

As discussed above, the Veteran's service treatment records 
are not available in this case.  The RO made efforts to 
obtain the Veteran's service treatment records.  A May 2006 
notice from the NPRC shows that the Veteran's records were 
unavailable due to a fire.  In October 2006, the RO found 
that all efforts to obtain service treatment records had been 
exhausted and further attempts would be futile.  As such, the 
Board has a heightened duty to explain its findings and 
conclusions and to carefully consider the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing a claim, and to explain its decision 
when the Veteran's medical records have been lost.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995). Similarly, case law 
does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the Veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

The Veteran's Form DD-214 shows that he served as an 
artillery communications specialist in service.

In a May 2006 statement, the Veteran reported working around 
heavy artillery in service.  He stated that his hearing 
became progressively worse.  He stated that he also developed 
constant ringing in his ears.  In a June 2006 statement, the 
Veteran reported that he was seen for hearing loss in service 
but was told that there was nothing wrong with his ears.  He 
stated that he could not hear in the right ear, and stated 
that he now had a ringing sound in the left ear.  

Lay statements submitted by the Veteran's daughter, wife, and 
by a co-worker address the Veteran's hearing loss but do not 
address tinnitus.  

VA treatment records dated from 2001 to 2006 show that the 
Veteran has current hearing loss, but do not contain any 
findings specific to tinnitus.  

An October 2006 VA examination included a review of the 
claims file.  The Veteran reported exposure to artillery 
while working in communications.  In the civilian sector, he 
worked at a meat packing plant for 25 years.  The Veteran 
reported having constant tinnitus in the left ear.  Tinnitus 
was reported to have its onset approximately 20 years prior.  
The VA examiner stated, "[w]hen asked if this was in the 
1980s, the Veteran confirmed this onset."  An audiological 
evaluation was completed, and although the VA examiner 
related at least a portion of the Veteran's hearing loss to 
service, it was opined that it was unlikely that the 
Veteran's tinnitus was related to military noise exposure, as 
it was reported that tinnitus had its onset more than 25 
years after his military service.  The examiner indicated 
that this opinion was based on his clinical expertise as a 
licensed audiologist.  The Veteran was further referred for a 
separate VA examination to rule out retrocochlear 
involvement.  

A second VA examination for ear disease was completed on 
November 2006.  The Veteran reported that he was in the 
communication division in service and put up telephone lines 
for an artillery outfit.  He stated that he was exposed to 
loud noises without the use of hearing protection.  The 
Veteran denied any tinnitus in the right ear but did report 
tinnitus in the left ear.  An examination was completed.  The 
examiner concurred with the October 2006 VA examiner's 
findings with respect to hearing loss, but did not address 
the Veteran's tinnitus.  An addendum to the November 2006 VA 
examination shows that there was no MRI evidence of any 
retrocochlear pathology.  

Based on his duty as an artillery communications specialist 
and on his reports of in-service noise exposure, the Board 
finds that the Veteran was likely exposed to artillery noise 
in service.  The Veteran's tinnitus, however, is not shown to 
be related in-service noise exposure.  The October 2006 VA 
examiner stated that the Veteran reported tinnitus with an 
onset in the 1980s.  This was confirmed by the Veteran on 
further questioning during the examination.  Because the 
Veteran's tinnitus had its onset more than 25 years after his 
separation from service, the VA examiner found that it was 
not likely related to military noise exposure.  

According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  In 
this case, the Board finds that the October 2006 VA opinion 
provides the most probative evidence of record with respect 
to the etiology of the Veteran's tinnitus.  Based on all the 
evidence and on his expertise, the examiner provided a clear 
opinion and provided sound reasoning for his conclusion.  
There is no other medical evidence of record showing that 
tinnitus is related to service.  

In a June 2007 statement, the Veteran contends that the 
October 2006 VA examiner misconstrued what he said during the 
examination.  The Veteran stated that he was asked if he ever 
had a hearing test.  He reportedly informed the VA examiner 
that he had a hearing test in the late 1970s or 1980s because 
the ringing in his ears was so bad he could not stand it 
anymore.  The Veteran stated that he had "dealt with the 
ringing forever."

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")). Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  

In the present case, the Veteran is competent to report 
having tinnitus since service. The Board finds, however, that 
his statements are not credible.  Medical evidence of record 
shows that in an October 2006 VA examination, the Veteran 
reported that his tinnitus had its onset approximately 20 
years prior, which was many years after leaving  service in 
1957.  This statement was confirmed by the VA examiner during 
the course of examination.  Finally, this history was 
contained in a VA audiological examination.  The Board finds 
that the statements made to a medical examiner in this case 
are more probative than the subsequent statements submitted 
by the Veteran after his claim for service connection was 
denied.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  Prior to the 
Veteran's VA examination, he reported that he developed 
constant ringing in his ears, and he reported that he now had 
ringing in his left ear; however he did not specifically 
report noticing tinnitus or ringing in the ears in service.  

There is a clear discrepancy between the Veteran's reported 
history as noted in an October 2006 VA examination and in his 
October 2007 statement.  Because of the inconsistencies in 
the Veteran's statements with respect to the date of onset, 
and the absence of medical evidence of tinnitus prior to the 
October 2006 VA examination, the Board finds that the 
Veteran's statements alone are not sufficient to establish 
service connection in this case.  Competent medical evidence 
does not establish the presence of a diagnosis of tinnitus 
until over 50 years after the Veteran's separation from 
service.  There is no credible evidence linking the Veteran's 
tinnitus to service.  Therefore, the Board finds that service 
connection for tinnitus is not warranted.

C.  Conclusion

The preponderance of the evidence is against a finding that 
the Veteran has tinnitus etiologically related to active 
service.  The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the Veteran's claim.







ORDER

Service connection for tinnitus is denied.




____________________________________________
STEVE L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


